internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc corp 2-plr-107689-01 date date number release date index number legend distributing controlled division business a business b employee t employee u state x this letter responds to a letter dated date submitted on your behalf by your authorized representative in which rulings were requested regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in letters dated march and date is substantially as set forth below distributing is a state x corporation engaged in business a distributing uses the accrual_method of accounting and files its federal_income_tax return on a calendar_year basis distributing currently has five shareholders division is engaged in business b division has been operated as a separate division since its acquisition more than ten years ago employee t is the general manager and sales manager of division he is responsible for all facets of sales vendor relations and shop methods of division employee u is a salesman for division and accounts for more than of its sales employee t and employee u sometimes hereinafter key employees desire to invest in division distributing believes that it must provide key employees the opportunity to acquire equity in division so that they will continue employment with division and so that division may continue to attract new recruiting candidates management of distributing feels that unless key employees are given an opportunity to become partial owners of division they will leave division for other opportunities currently the cost of distributing stock would be expensive for the key employees since its price includes assets other than division in addition the stock of distributing is not publicly traded so it is not readily available for purchase the information submitted indicates that the objective of the proposed distribution which is to permit business b to attract retain plr-107689-01 and motivate key management employees can be achieved only by offering equity interests in business b as a stand alone company and cannot be achieved through an alternative transaction not involving the distribution of controlled stock accordingly the following transaction has been proposed controlled a new state x corporation will be formed distributing will contribute to controlled all of the assets of division in exchange for percent of the outstanding common_stock of controlled and the assumption by controlled of the liabilities relating to division distributing will distribute the shares of controlled to its shareholders pro-rata the distribution within one year of the distribution employee t and employee u will purchase from controlled shares of common_stock of controlled which will total at least percent of the outstanding_stock of controlled financial information has been provided showing that distributing and division have receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the following representations have been made in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b the fair_market_value of the gross assets of the active trade_or_business directly conducted by distributing will be immediately after the distribution equal to or greater than percent of the fair_market_value of all of distributing’s assets c the fair_market_value of the gross assets of the active trade_or_business directly conducted by controlled will be immediately after the distribution equal to or greater than percent of the fair_market_value of all of controlled’s assets d the five years of financial information submitted on behalf of distributing and division is representative of their present operation and with regard to each such business there have been no substantial operational changes since the date of the last financial statements submitted e following the proposed transaction distributing and controlled will each continue the active_conduct of its business independently and with their separate employees plr-107689-01 f the distribution will be carried out for the following corporate business_purpose to motivate controlled’s executives to focus on and increase the growth and profitability of the business conducted by controlled following the spinoff the distribution is motivated in whole or substantial part by this corporate business_purpose g there is no plan or intention by any shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except that some distributing shareholders may make gifts of distributing and or controlled stock to family members or charitable organizations h there is no plan or intention by either distributing or controlled directly or indirectly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 i there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation subsequent to the transaction except in the ordinary course of business j the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject k the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred l no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled’s stock m payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either plr-107689-01 distributing or controlled p the spinoff will not be a disqualified transaction within the meaning of sec_355 because during the five-year holding_period ending on the date of the spinoff and immediately after the spinoff no person has held nor will hold disqualified_stock of either distributing or controlled which constitutes a or greater interest in either corporation q distributing is an s_corporation within the meaning of sec_1361 controlled will elect to be taxed as an s_corporation on the first available date after the spinoff there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled based solely on the information submitted and the representations set forth above it is held as follows the transfer by distributing to controlled of the division assets described above in exchange for all the stock of controlled and the assumption by controlled of liabilities associated with division followed by the distribution of controlled stock will qualify as a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets to controlled in exchange for controlled stock and controlled’s assumption_of_liabilities associated with the division assets sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the division assets in exchange for all the shares of controlled stock sec_1032 the basis of the assets received by controlled will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 the holding_period of the assets received by controlled will include the period during which distributing held such assets sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all its controlled stock sec_361 no gain_or_loss will be recognized by and no amount will be included in the income of distributing's shareholders upon receipt of the controlled stock sec_355 the basis of the stock of distributing and controlled in the hands of the distributing shareholders after the distribution will in each instance be the same plr-107689-01 as the aggregate basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock in the hands of the distributing shareholders will include the holding_period of the distributing stock with respect to which the distribution is made provided that such stock was held as a capital_asset by such shareholder on the date of the distribution sec_1223 as provided in sec_312 of the code proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 controlled will be subject_to sec_1374 with respect to any asset transferred to it from distributing to the same extent distributing was subject_to sec_1374 controlled’s recognition_period will be reduced by the portion of distributing’s recognition_period that expired prior to the transfer of assets to it sec_1374 no opinion is expressed regarding the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely associate chief_counsel corporate by gerald b fleming senior technician reviewer branch
